ROBERTSON, Justice:
The appellant, Melvin L. Scott, was convicted of the crime of robbery in the Circuit Court of the First Judicial District of Bolivar County, Mississippi, and was sentenced to serve a term of twelve years in the Mississippi State Penitentiary.
The only defense that the appellant made was that he was not in Malvina, Mississippi, at 9 p. m. on September 16, 1967, but was in Gunnison at that time making the rounds of cafes, pool halls and beer parlors.
The facts are not in dispute that the victim, L. E. Tyer, Jr., was actually robbed of $40 in change at his store in Malvina, Mississippi, that he was hit from behind and knocked to the floor and hit four or five times more on the head while he was on the floor, and that he was also kicked in the face.
Mr. Tyer never lost consciousness and testified that he saw the appellant pick up the change sack and escape through the front door.
The appellant was apprehended later that night and was taken to the victim’s hospital room, where Mr. Tyer positively identified the appellant as the person who robbed him.
At the trial Mr. Tyer clearly, positively, and definitely identified the appellant, Melvin L. Scott, as the man who had robbed and assaulted him.
At the trial the appellant was clearly and positively identified by a ten-year-old boy, Jimmie Russell, who knew the appellant and was in the Tyer Store at the time the appellant, along with Sam McCoy, entered the store.
The case was properly submitted to the jury, and the jury returned a verdict of guilty.
*811After carefully reviewing the testimony of all the-witnesses as contained in the record, we are of the opinion that the evidence against the appellant was overwhelming and that the jury was justified in returning a verdict of guilty.
The judgment of the trial court is therefore affirmed.
ETHRIDGE, C. J., and JONES, PATTERSON, and INZER, JJ., concur.